Per Curiam. The procedural background in this case is set forth in our per curiam opinion delivered on September 17, 1998. Attorney Richard Lippard, counsel for petitioner Gary Bly, was ordered to appear before this court on September 24, 1998, to show cause why he should not be held in contempt for his failure to protect Mr. Bly’s right to appeal the judgment and for his representation of Mr. Bly while he was not an attorney in good standing due to his failure to pay bar dues. Mr. Lippard appeared on September 24, 1998, and entered a plea of guilty to the contempt citation. In mitigation, he told the court that he had drafted an affidavit in response to a request to do so regarding his representation of Mr. Bly but did not know whether it had been sent or received. He also stated that his failure to timely pay his 1997 and 1998 bar dues was simply an error on his part.  Based on the foregoing, we hold that Mr. Lippard is in contempt of court for failing to protect Mr. Bly’s appeal and for representing him when Mr. Lippard was not an attorney in good standing. We assess a fine of $250.00. A copy of this order will be forwarded to the Committee on Professional Conduct.